38 U.S. 88 (1839)
13 Pet. 88
THE UNITED STATES, APPELLANTS,
vs.
THE HEIRS OF FERNANDO DE LA MAZA ARREDONDO, APPELLEES.
Supreme Court of United States.

Mr. Justice WAYNE delivered the opinion of the Court. 
This case is one of a concession and grant of land in East Florida, made by the Spanish authorities in that province, before the 24th January, 1818: surveyed and granted in absolute property in consideration of the meritorious services of Fernando de la Maza Arredondo. The survey corresponds with the concession. The decree of the Court below in favour of the claimants is in every regard within the decisions of this Court; and the decree is therefore affirmed.
This cause came on to be heard on the transcript of the record from the Superior Court for the district of East Florida, and was argued by counsel.  On consideration whereof, it is adjudged and decreed by this Court, that the decree of the said Superior Court in this cause, confirming fifteen thousand acres of land to the petitioners, be, and the same is hereby, in all respects affirmed.